United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Burlingame, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-738
Issued: November 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 16, 2012 appellant filed a timely appeal of a September 22, 2011 Office of
Workers’ Compensation Programs (OWCP) merit decision denying her emotional condition
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she developed
an emotional condition on January 18, 2011 in the performance of duty.
FACTUAL HISTORY
On January 31, 2011 appellant, then a 41-year-old general expeditor clerk, filed a
traumatic injury claim alleging that on January 18, 2011 she developed stress when a coworker
yelled and abused her on the night shift. She reported anxiety and sleep issues.
1

5 U.S.C. § 8101 et seq.

In her narrative statement, appellant stated that she spoke with Garland Jones, a
coworker, on January 18, 2011 at 5:00 am regarding the mail. She stated:
“About 10 to 15 minutes later he came towards me in a very angry manner. He
came close to me and began yelling at me that I wasn’t his boss. I didn’t know
what he was talking about. I tried to say something, but he kept yelling at me
very closely and gesturing, saying that I was not in charge, that I should be in the
back dock.”
Appellant felt frightened and physically threatened because her coworker appeared to be
out of control and to hate her for reasons that she could not understand.
Appellant reported the events immediately to her supervisors, Roselle Mangrobang and
Maria Culloty and described her concerns for her safety. She left work after speaking with the
supervisors. Appellant felt anxious and afraid of the employing establishment and Mr. Jones.
She returned to work on January 19, 2011 only after calling to try to ascertain whether he was
present. Appellant spoke to Ms. Mangrobang. Ms. Culloty approached appellant about her
absence on January 18, 2011. Appellant again related the events and “felt a tightening in my
chest, had difficulty breathing and began to shake.” She asked Ms. Mangrobang to take her to
the hospital, but was instructed to wait. Appellant instead left and drove home with no
improvement. She reported to the emergency room.
Ms. Culloty completed a statement on January 20, 2011 and noted that appellant did not
work on January 19, 2011. She requested documentation for appellant’s absence. Appellant
stated that she called the Postal Police for Mr. Jones and that Ms. Culloty could determine the
appropriate leave category. She asked for a shop steward and shortly thereafter requested leave
without pay for an indefinite period. Appellant attributed her leave to stress and Ms. Culloty
disapproved the leave pending medical documentation.
Ms. Mangrobang completed a statement on February 3, 2011 and described the events of
January 18, 2011. According to her appellant came to the front desk about 5:30 a.m. and stated,
“I don’t know about Garland (Jones).” Appellant repeatedly described Mr. Jones as loud.
Ms. Mangrobang informed appellant that when Mr. Jones returned from his break, she would
assign him to a different work location away from appellant. Appellant replied, “I just don’t
want him scratching my car like he did Toke’s (Yang).” Ms. Mangrobang stated that this
referenced a previous incident at the employing establishment when a coworker’s vehicle was
vandalized. Appellant requested that the security camera focus on her car to protect it.
Ms. Mangrobang explained that this was not possible and appellant went home around 5:55 a.m.
after speaking to Ms. Culloty. She did not work on January 19, 2011 and on January 20, 2011
asked if Mr. Jones was working. Ms. Mangrobang stated that he was not and appellant began
work. Later, appellant requested a union steward as Ms. Culloty asked about her absence.
Ms. Mangrobang informed appellant that three other employees were waiting to speak with the
steward and that she would be scheduled for later. Appellant soon returned and asked to speak to
a steward “right now.” Ms. Culloty reported that appellant asked to go home.
Dr. Kent Walter Andrews, a psychologist, completed a note dated February 1, 2011
indicating that appellant was restricted from contact with Mr. Jones.

2

In letters dated February 16, 2011, OWCP requested additional factual and medical
evidence from the employing establishment and appellant in support of her claim. It allowed 30
days for a response. OWCP requested that the employing establishment provide comments from
Mr. Jones addressing appellant’s statement. OWCP telephoned the employing establishment on
March 21, 2011 regarding the requested statement. The employing establishment responded via
telephone on March 21, 2011 and stated that Mr. Jones had not returned to work.
Dr. Andrews submitted a note dated February 1, 2011 relating that appellant was
threatened by a coworker. He stated that on January 18, 2011 Mr. Jones, a large man, without
warning began yelling and screaming angrily and threateningly at appellant. Dr. Andrews
reported appellant’s statements that Mr. Jones yelled that she was not his boss and could not tell
him what to do. Appellant was shocked, frightened and intimidated by Mr. Jones’ outburst. She
feared that he would attack her physically and believed that he was possibly under the influence
of drugs. Appellant reported the incident to her supervisor and requested that the security
camera monitor her car as another employee’s car had been vandalized allegedly by Mr. Jones.
This request was denied, but the supervisor asked if appellant wanted to go home. Appellant left
work and called the Postal Police. She believed that her supervisors failed to comprehend the
seriousness of the situation. Appellant returned to work on January 20, 2011 and a supervisor
requested documentation to support her absence. She felt attacked, developed chest pain,
difficulty breathing and started to shake. Appellant left work and reported to an emergency
room. She was diagnosed as experiencing a panic attack. Dr. Andrews noted, “[Appellant]
indicated that [Mr.] Jones’ behavior was especially threatening both because he was screaming
and seemed under-the-influence and out of control and also because he has intimidated and
threatened other employees and apparently vandalized property in the past without suffering any
consequences.” Appellant believed that he could get away with anything and was fearful of her
physical safety. Dr. Steward diagnosed acute stress disorder and opined that her condition was
attributable to the verbally threatening, physically intimidating behavior of her coworker. He
found appellant to be credible and provided work restrictions of no contact with Mr. Jones.
In a report dated February 22, 2011, Dr. Steward reported appellant’s return to work on
February 15, 2011 and her continued anxiety as the employing establishment had not informed
her of the consequences to Mr. Jones. She stated that Mr. Jones has a preferential veteran status,
had engaged in sexual harassment after verbally assaulting her and as a result the employing
establishment could not guarantee her medical restrictions. Dr. Steward found that appellant was
totally disabled until March 1, 2011.
Appellant completed a narrative statement and alleged that she informed
Ms. Mangrobang that she was afraid of Mr. Jones. She stated that there were no witnesses as the
events occurred in an isolated area.
By decision dated March 22, 2011, OWCP denied appellant’s claim finding that the
mechanism of injury was unclear and that there was no medical evidence containing a diagnosis
related to the work incident of January 18, 2011. It found that she had not submitted sufficient
evidence to substantiate and corroborate that the employment incident occurred as alleged.
Appellant requested an oral hearing before an OWCP hearing representative on March 25, 2011.

3

Appellant submitted emergency room records dated January 20, 2011 describing her
allegations of stress as the result of an outburst from a coworker who appeared to be under the
influence of a controlled substance. She stated that she was concerned about her personal safety
at work. The physician diagnosed stress.
Appellant testified at the oral hearing on July 27, 2011. She stated that there were
witnesses, but no one was willing to become involved. Appellant stated that Mr. Jones appeared
to be under the influence of some substance on January 18, 2011, which was not unusual for him.
She stated that she worked closely with him, but did not interact with him. Appellant stated that
while they could be together on the dock, she usually worked by herself dispatching the mail.
She stated that Mr. Jones approached her asking “Who do you think you are?” Mr. Jones started
acting crazy, raising his voice and appearing threatening. Appellant stated that he told her that
she could not “do that to me, you don’t act like….” According to appellant, Mr. Jones appeared
really angry for no reason, loud and scary perhaps under the influence of a substance. Appellant
stated, “See, that’s the thing, it’s for no reason. Some people, you know, they may be talking to
themselves at work or they can, you know, whatever, but as long as they don’t come to you,
that’s fine.” Appellant noted that the consensus among her coworkers was that Mr. Jones
vandalized a car in the employing establishment parking lot. She stated that coworkers
witnessed this event, but that no one would report Mr. Jones. Appellant stated that he was not
stable and probably did not remember the incident because of his condition. She noted that
Mr. Jones did not physically assault her or threaten to harm her. The union representative noted
that other women at the employing establishment had filed complaints against Mr. Jones and
stated that they felt threatened for no apparent reason. The union representative stated, “I [am]
not sure how he intimidates women, but one of the women ended up with her car being
vandalized.” Appellant noted that she returned to work after several weeks and that when she
returned, she asked to be separated from Mr. Jones as she was anxious and afraid seeing him.
Ms. Culloty also testified. She stated that Mr. Jones was generally very loud, but that it
would be unusual for him to approach appellant in the way that she had described without
provocation.
In a statement dated August 24, 2011, Ms. Culloty stated that on January 18, 2011
appellant informed her that she was going home and asked her to go observe Mr. Jones at the
dock as he was loud and acting strangely. She walked to the dock, but did not see anything
unusual and no employees reported or mentioned Mr. Jones’ behavior. The Postal Police
responded to a call and asked about the individual who had been reported as acting
inappropriately. Ms. Culloty stated that she was not aware of any physical or verbal altercation
between appellant and Mr. Jones.
By decision dated September 22, 2011, OWCP’s hearing representative reviewed
appellant’s testimony and Ms. Culloty’s statement. He noted that on her claim form, appellant
stated that she was subjected to “violent and threatening yelling and abuse, but that at the
hearing, she described feeling threatened and felt that her coworker was angry as he stated “who
do you think you are?” The hearing representative stated, “I find that the claimant did not
describe at the hearing what would appear to be a violent, threatening or abusive verbal
interaction with a coworker.” He concluded that she had not provided the necessary

4

corroborating evidence to establish that a compensable employment event occurred and thus
affirmed OWCP’s decision.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,2 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA.3 There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.4 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.5 In contrast, a disabling condition
resulting from an employee’s feelings of job insecurity per se is not sufficient to constitute a
personal injury sustained in the performance of duty within the meaning of FECA. Thus
disability is not covered when it results from an employee’s fear of a reduction-in-force, nor is
disability covered when it results from such factors as an employee’s frustration in not being
permitted to work in a particular environment or to hold a particular position.6
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.7 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.8 A claimant must support his or her allegations with probative and reliable
evidence. Personal perceptions alone are insufficient to establish an employment-related
emotional condition.9
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence that harassment or discrimination did, in fact, occur. Mere perceptions of
2

28 ECAB 125 (1976).

3

5 U.S.C. §§ 8101-8193.

4

See Robert W. Johns, 51 ECAB 136 (1999).

5

Cutler, supra note 2.

6

Id.

7

Charles D. Edwards, 55 ECAB 258 (2004).

8

Kim Nguyen, 53 ECAB 127 (2001). See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 566 (1991).
9

Roger Williams, 52 ECAB 468 (2001).

5

harassment or discrimination are not compensable under FECA. Unsubstantiated allegations of
harassment or discrimination are not determinative of whether such harassment or discrimination
occurred. To establish entitlement to benefits, a claimant must establish a factual basis for the
claim by supporting his or her allegations with probative and reliable evidence.10
ANALYSIS
Appellant’s primary allegation in this case is that she was subjected to verbal abuse and
harassment by her coworker, Mr. Jones. The Board has addressed the factors in determining
whether interaction between employees will give rise to coverage under FECA when verbal
altercations or difficult relationships between employees are alleged.11 The difficulty in such
claims is the subjective nature of a claimant’s perceptions to his or her work environment. To
support a claim for compensation, the claimant must specifically delineate those factors or
incidents to which the emotional condition is attributed and submit supporting factual evidence
verifying that the implicated work situations or incidents occurred as alleged. Vague or general
allegations of perceived harassment, abuse or difficulty arising in the employment are not
sufficient to give rise to compensability under FECA.12 In reviewing the evidence of record, the
Board finds that appellant has not submitted sufficient evidence to establish as a compensable
work factor any instance of verbal abuse.
Appellant alleged that a coworker Mr. Jones, threatened and abused her. She stated that
he came close to her and began yelling that she was not his boss. Appellant testified that she
believed that Mr. Jones was under the influence of a controlled substance. She stated that he
kept yelling and gesturing. Appellant stated that she felt frightened and physically threatened
because her coworker appeared to be out of control. She reported to her supervisor that
Mr. Jones was loud and that she feared that he would damage her car. Appellant reported
Mr. Jones alleged behavior to Ms. Culloty and called the Postal Police. The record, however,
does not contain a statement from Mr. Jones and there are no witness accounts.
The evidence of record is not sufficient to establish a compensable work factor based on
verbal abuse. The only evidence of alleged verbal abuse consists of appellant’s statements. She
has submitted no corroborative evidence.
Ms. Culloty investigated the scene immediately after appellant reported the event, and
stated that she did not see anything unusual. She stated that no other employees reported or
mentioned Mr. Jones’ behavior. Ms. Culloty was not aware of any physical or verbal altercation
between appellant and Mr. Jones. While the Postal Police investigated the alleged verbal abuse
or harassment, the record does not contain a copy of a report or any documentation of the events
as alleged by appellant.

10

Alice M. Washington, 46 ECAB 382 (1994).

11

S.R., Docket No. 12-82 (issued June 7, 2012); E.H., Docket No. 11-798 (issued March 22, 2012): Paul
Trotman-Hall, 58 ECAB 189 (2006).
12

Id.

6

As there are no witness statements, no police reports and no supportive documentation
from Ms. Culloty’s investigation, and appellant’s testimony at the hearing was inconsistent with
the original allegations, the Board finds that appellant has not met her burden of proof to
establish that the alleged verbal abuse or harassment occurred as alleged. Where a claimant has
not established any compensable employment factors, the Board need not consider the medical
evidence of record.13
CONCLUSION
The Board finds that appellant has not submitted the necessary evidence to corroborate
that she experienced verbal abuse in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the September 22, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 6, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

A.K., 58 ECAB 119 (2006).

7

